              Case 2:18-cr-00422-SPL Document 393 Filed 11/16/18 Page 1 of 2



                                   DISTRICT JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Steven P. Logan            Date: November 16, 2018
USA v. Lacey et al                              Case Number: CR-18-00422-PHX-SPL


Assistant U.S. Attorneys: Peter Kozinets, Kevin Rapp and John Kucera
Defendant-1: Michael Lacey

Attorneys for Defendant: James Grant and Paul Cambria, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-2: James Larkin

Attorneys for Defendant: James Grant, Whitney Bernstein, Thomas Bienert, Jr. (telephonically)
and Seetha Ramachandran (telephonically), retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-3: Scott Spear

Attorney for Defendant: Bruce Feder, retained
Defendant: ☒ Present ☐ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ


Defendant-4: John Brunst

Attorneys for Defendant: Ariel Neuman and Michael Kimerer, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-6: Andrew Padilla

Attorney for Defendant: Michael Piccarreta, retained
Defendant: ☐ Present ☒ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ
                Case 2:18-cr-00422-SPL Document 393 Filed 11/16/18 Page 2 of 2

USA v. Lacey et al                                                          Date: November 16, 2018
Case Number: CR-18-00422-PHX-SPL                                                            Page 2 of 2


Defendant-7: Joye Vaught

Attorney for Defendant: Stephen Weiss, retained
Defendant: ☐ Present ☒ Not Present ☒ Released                 ☐ Custody ☐ Summons ☐ Writ



Attorney for Movants: Anne Chapman, retained




HEARING ON PENDING MOTIONS:

Defendant Padilla and Vaught’s Emergency Motion to Stay Seizure of Attorneys’ Fees (Doc. 360) and
Movants’ Emergency Motion to Stay Seizure of Attorneys’ Fees (Doc. 365) are argued to the Court.

Recess taken.

Defendant Lacey and Larkin’s Motion to Stay Seizure of Attorneys’ Fees (Doc. 376) is argued to the
Court.

For the reasons stated on the record, Defendant Padilla and Vaught’s Emergency Motion to Stay
Seizure of Attorneys’ Fees (Doc. 360) is denied. The temporary stay (Doc. 361) is lifted. The
government may move forward with the execution of the seizure warrants at issue.

For the reasons stated on the record, Movants’ Emergency Motion to Stay Seizure of Attorneys’ Fees
(Doc. 365) is denied. The temporary stay (Doc. 369) is lifted. The government may move forward
with the execution of the seizure warrants at issue.

For the reasons stated on the record, Defendant Lacey and Larkin’s Motion to Stay Seizure of
Attorneys’ Fees (Doc. 376) is denied. The temporary stay (Doc. 384) is lifted. The government may
move forward with the execution of the seizure warrants at issue.

Counsel for Defendant Padilla’s oral motion to stay these orders for a period of seven days is denied.


                                                                                  Start: 9:05 AM
Court Reporter Elva Cruz-Lauer                                                    Stop: 10:53 AM
Deputy Clerk Lisa Richter

                                                                Total court time: 1 hour, 34 minutes
                                               Page 2 of 2
